Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered November 15, 2011, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although the Rockland County pre-printed form waiver of the *669right to appeal signed by the defendant contained erroneous statements with regard to the waiver of the right to appeal (see People v Edmunson, 109 AD3d 621 [2d Dept 2013]), the defendant’s waiver of his right to appeal was valid (see id.; People v Pelaez, 100 AD3d 803, 804 [2012], lv denied 21 NY3d 945 [2013]). Thus, review of the defendant’s contention that the sentence imposed was excessive is precluded (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248, 255 [2006]). Dillon, J.E, Hall, Roman and Cohen, JJ., concur.